DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Coupling between capsule and bushing
Species A: Figs. 1-3
Species B: Fig. 4
Species C: Fig. 5
Species D: Figs. 6-7b
The species are independent or distinct because as disclosed, the species have mutually exclusive characteristics for each identified species above: 
Species A recites a bushing releasably coupled to a clip that includes a pair of clip arms that are slidably received within a capsule and a yoke that is slidably received within the capsule, the yoke having opposed arms that grip a tab of a tension member.
Species B recites a yoke that incorporates the functionality of the tension member and the yoke of the clip into a single element and the yoke includes a pair of arms and clip arms retaining section coupled to a proximal portion of the yoke via frangible joint. As the yoke is drawn proximally into the bushing, the arms push the bushing coupling features radially outward away from the axis L moving them out of engagement with the coupling features of the capsule and separating the clip from the bushing. 
Species C recites a coupling between the capsule and the bushing including a coupler and a plurality of arms with recesses that grip the bushing. This moves the proximal locking surfaces of the arms out of engagement with the radial projection until the radial projection is disengaged from the recesses, thereby separating the bushing from the coupler.
Species D recites as the yoke contacts ramped portions and drives them radially outward, the diametrically opposed pins are pushed radially outward out of the receptacles, freeing the capsule from the bushing. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 16-17, 20-21, 27-33, and 35 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Oleg Kaplun on 09/06/2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 16-23, 26-35.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19, 22-23, 26, and 34 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator of claims 16 and 28 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “206” has been used to designate a coupler, a distal end of the coupler, and a proximal end of the coupler.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. 0005, line 1, “a bushing a distal end” should read “a bushing at a distal end”
In para. 0012, line 19, “toe coupler” should read “the coupler”
In para. 0023, lines 7-8, “until the actuation cord to bend the tissue clipping device” should read “until the actuation cord bends the tissue clipping device”
In para. 0051, line 5, “operate” should read “operates”
Appropriate correction is required.
Claim Objections
Claims 17, 24, and 35 objected to because of the following informalities: 
In claim 17, “a bushing a distal end” should read “a bushing at a distal end”
In claim 24, “toe coupler” should read “the coupler”
In claim 35, “until the actuation cord to bend the tissue clipping device” should read “until the actuation cord bends the tissue clipping device”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. According to the specification and claim 17, it appears the applicant has a typographical error: “…the insertion section includes a bushing a distal end of which is coupled to the end effector…”. It is recommended that the claim be amended to read “…the insertion section includes a bushing at a distal end of which is coupled to the end effector…” instead, so it is clear where the bushing is in the claimed invention. For examination purposes, examiner is assuming the insertion section includes a bushing at a distal end of which is coupled to the end effector.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Durgin et al. (U.S. 8974371 B2), hereinafter Durgin, in view of Ouchi (U.S. 5820546 A1).
Regarding claim 16, Durgin discloses a device for treating tissue (100) comprising: a flexible insertion section (104) extending from a distal end which, during use is inserted to a target site within a living body (Col. 15, lines 28-30) to a proximal end (108) which, during use remains outside the body; an end effector (106) coupled to a distal end of the insertion section (104); and a control wire (118) received within the insertion section (104) and extending from a proximal end coupled to an actuator (102). (See figures 1-4).
Durgin fails to disclose the control wire and the insertion section including a bend in a distal portion thereof configured so that, in a resting state, the control wire and the insertion section bend through a predetermined arc at a selected bending radius, a distal portion of the control wire being configured to pass into and through a working channel of an insertion device without plastic deformation of the control wire.
In the same field of endeavor of gastrointestinal treatment devices (Col. 6, Figs. 10-12 of Ouchi), Ouchi teaches the control wire (wire member which is slidably inserted through the sheath 21, Col. 4, lines 51-52) and the insertion section (10A of Fig. 1) including a bend (11) in a distal portion thereof configured so that, in a resting state, the control wire and the insertion section bend through a predetermined arc at a selected bending radius (Col. 3, lines 59-61: “the bent portion 11 is arc-shaped having a predetermined radius of curvature such that the bent portion 11 is bent at a predetermined angle”), a distal portion of the control wire being configured to pass into and through a working channel (2) of an insertion device (10) without plastic deformation of the control wire (Col. 4, lines 30-32: “When the bent portion 11 extends from the end of the forceps channel 2, the bent portion 11 returns to its original bent shape”). (Note: one of ordinary skill in the art would understand that guiding tube (10A) is coupled to the guiding device (10) that is inserted into endoscope (1) that includes a flexible insertion tube (3) and would therefore be insertable into a human body.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Durgin with the teachings of Ouchi to include a bend in the distal portion configured so that in a resting state, the control wire and the insertion section bend through a predetermined arc at a selected bending radius for the purpose of directing the end effector in a desired direction so as to be brought into appropriate contact with an affected part (Col. 2, lines 1-6 of Ouchi: “By providing the guiding tube with a bent portion, as the treatment accessory is pushed out of the guiding tube, the treatment accessory will be directed in an appropriate direction such that operation of the endoscope alone will allow a distal end of the treatment accessory to be brought into appropriate contact with an affected part”).
Further, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have further modified the Durgin with the teachings of Ouchi to include a distal portion of the control wire being configured to pass into and through a working channel (2) of an insertion device (1) without plastic deformation of the control wire (Col. 4, lines 25-32 of Ouchi: “In order to insert the guiding device 10, the bent portion 11 is first deformed to follow the shape of the forceps channel 2 during insertion. Next, the guiding tube 10A is inserted until the bent portion 11 extends from the distal end of the forceps channel 2 (i.e., from the end section 7). When the bent portion 11 extends from the end of the forceps channel 2, the bent portion 11 returns to its original bent shape,” the control wire passes through the insertion section. Therefore, one of ordinary skill in the art would understand that the control wire would bend with the insertion section and would return to its original state (i.e. without plastic deformation) as described above), for the purpose of directing the end effector in a desired direction so as to be brought into appropriate contact with an affected part. (Col. 2, lines 1-6 of Ouchi: “as the treatment accessory is pushed out of the guiding tube, the treatment accessory will be directed in an appropriate direction such that operation of the endoscope alone will allow a distal end of the treatment accessory to be brought into appropriate contact with an affected part”).  
Regarding claim 17, the combination of Durgin/Ouchi teaches the device of claim 16. Durgin further discloses wherein the insertion section (104 of Fig. 1) includes a bushing (202 in Figs. 9-10) a distal end of which is coupled to the end effector, the end effector being a tissue clipping device (106) (Col. 6, lines 64-67-Col. 7, lines 1-3: “Some of the components of the clip assembly 106 include a capsule 200 which provides a structural shell for the clip assembly 106, the clip arms 208 which move between open and closed positions, a bushing 202 attached to the coil 130, and a yoke 204 connecting the control wire ball 140 and the tension member 206”).
Regarding claim 18, the combination of Durgin/Ouchi teaches the device of claim 17. Durgin further discloses wherein the tissue clipping device (106 of Fig. 1) includes a slidable element (204) coupled to a distal end of the control wire (118), the slidable element being coupled to tissue gripping arms (208) of the tissue clipping device so that, as the control wire is moved proximally and distally within the insertion section (104), the slidable element slides proximally and distally within a capsule (200) of the tissue clipping device to move the arms into and out of the capsule (Col. 14, lines 59-67: “The capsule of the apparatus for deployment of a hemostatic clip further comprises a yoke including a ball cavity and being slidable within the capsule, the yoke receiving the ball connector in the ball cavity, and a tension member releasably connected to the yoke, the tension member being connected to the clip arms and biasing the clip arms toward an open configuration, wherein the tension member releases from the yoke when the control wire is moved proximally beyond the position at which the first user feedback is provided”).
Regarding claim 20, the combination of Durgin/Ouchi/Okada teaches the device of claim 16. Durgin further discloses wherein the bend in the control wire is configured so that, in a resting state, the insertion section bends through an arc of approximately 90 degrees (Col. 6, lines 34-35: “the bent portion 11 is set at more than 90 degrees (e.g., 90-120 degrees)”). 

Claims 28, 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Durgin in view of Ouchi, in further view of Okada et al. (U.S. 2005/0261711 A1), hereinafter Okada.
Regarding claim 28, Durgin discloses a tissue treating device (100) comprising: a flexible insertion section (104) extending from a distal end which, during use is inserted to a target site within a living body to a proximal end (108) which, during use remains outside the body; an end effector (106) coupled to a distal end of the insertion section (104); and a control wire (118) received within the insertion section (104) and extending from a proximal end coupled to an actuator (102). (See figures 1-4).
	Durgin fails to disclose a system for treating tissues, comprising: an insertion device; and the control wire and the insertion section including a bend in a distal portion thereof configured so that, in a resting state, the control wire and the insertion section bend through a predetermined arc at a selected bending radius, a distal portion of the control wire being configured to pass into and through a working channel of an insertion device without plastic deformation of the control wire.
In the same field of endeavor of gastrointestinal treatment devices (Col. 6, figs. 10-12 of Ouchi), Ouchi teaches a system for treating tissues (1 of Fig. 1), comprising an insertion device (10); and the control wire (wire member which is slidably inserted through the sheath 21, Col. 4, lines 51-52) and the insertion section (10A) including a bend (11) in a distal portion thereof configured so that, in a resting state, the control wire and the insertion section bend through a predetermined arc at a selected bending radius (Col. 3, lines 59-61: “the bent portion 11 is arc-shaped having a predetermined radius of curvature such that the bent portion 11 is bent at a predetermined angle”), a distal portion of the control wire being configured to pass into and through a working channel (2) of an insertion device (10) without plastic deformation of the control wire (Col. 4, lines 30-32: “When the bent portion 11 extends from the end of the forceps channel 2, the bent portion 11 returns to its original bent shape,” the control wire passes through the insertion section. Therefore, one of ordinary skill in the art would understand that the control wire would bend with the insertion section and would return to its original state (i.e. without plastic deformation) as described above). (Note: one of ordinary skill in the art would understand that guiding tube (10A) is coupled to the guiding device (10) that is inserted into the endoscope (1) that includes a flexible insertion tube (3) and would therefore be insertable into a human body.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Durgin with the teachings of Ouchi to include a system for treating tissues, comprising an insertion device, for the purpose of accurately and easily directing the device into a desired position (Col. 1, lines 54-57). (Col. 1, lines 54-57: “to provide an improved guiding device with which a distal end of a treatment accessory of an endoscope can be accurately and easily directed to a desired position”).
Further, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have further modified Durgin with the teachings of Ouchi to include the control wire and the insertion section including a bend in the distal portion configured so that in a resting state, the control wire and the insertion section bend through a predetermined arc at a selected bending radius, a distal portion of the control wire being configured to pass into and through the working channel of the insertion device without plastic deformation of the control wire for the purpose of directing the end effector in the appropriate direction so as to allow the distal end of the end effector to be brought into appropriate contact with an affected part (Col. 2, lines 1-6 of Ouchi: “By providing the guiding tube with a bent portion, as the treatment accessory is pushed out of the guiding tube, the treatment accessory will be directed in an appropriate direction such that operation of the endoscope alone will allow a distal end of the treatment accessory to be brought into appropriate contact with an affected part”).
	The combination of Durgin/Ouchi fails to teach the insertion device including a port and a camera.
In the same field of endeavor of gastrointestinal treatment devices (summary), Okada teaches the insertion device (25 of Fig. 3A) including a port (46) and a camera (26).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Durgin and Ouchi to incorporate the teachings of Okada to include the insertion device including a port, for the purpose of allowing the end effector to project out of the insertion section to a desired surgical site (para [0087]: “The clip applicator 34 is pushed toward the side aperture 46 to project to the outside of the distal hood 44 through the side aperture 46. The clip member 40 is operated by the clip applicator 34 to join the anterior wall of stomach 58 and the posterior wall of stomach 60”), and a camera, for the purpose of observing the body cavity (para. [0010]: “An observing optical system for observation of a body cavity is provided at the insertion portion”). (See Figs. 3A-3B of Okada to see the end effector being inserted along the longitudinal axis but projecting along the transverse axis).
Regarding claim 29, the combination of Durgin/Ouchi/Okada teaches the device of claim 28. Okada discloses an elevator (38) at a distal end of the insertion device that changes the bend of each the control wire and the insertion section (para. [0087]: “The direction of advance of the clip applicator 34 is adjusted by the elevator 38”). (Note: the combination of Durgin/Ouchi/Okada teaches that the pre-bent control wire and insertion section are coupled to the clip applicator, so the elevator would change the bend of the control wire and insertion section if the elevator is adjusting the direction of advance of the clip applicator. Therefore, one of ordinary skill in the art would understand that the elevator guides the insertion section and corresponding structure mentioned above in a desired direction toward a desired surgical site, see Figs. 3A-3B of Okada.)
Regarding claim 31, Durgin discloses a method for treating tissue (Col. 16, lines 4-5: “a method for hemostatic clipping”), a flexible insertion section (104), and a control wire (118) extending through the insertion section (104). 
	Durgin fails to disclose inserting into a working channel of an insertion device a flexible insertion section extending from a distal end which, during use is inserted to a target site within a living body to a proximal end which, during use remains outside the body; inserting the insertion device to a target location in a living body; and advancing the insertion section through the working channel of the insertion device until an end effector coupled to a distal end of the insertion section exits the insertion device via a port, the working channel of the insertion device extending substantially parallel to a longitudinal axis of the insertion device and the port extending substantially transverse to the longitudinal axis, a control wire extending through the insertion section includes a bend in a distal portion thereof, the bend in the control wire being configured so that, in a resting state, the control wire bends the insertion section through an arc substantially corresponding to an arc of a transition from the working channel to the port. 
	In the same field of endeavor of gastrointestinal treatment devices (abstract), Ouchi teaches inserting into a working channel (2 of Fig. 1) of an insertion device (10) a flexible insertion section (10A) extending from a distal end which, during use is inserted to a target site within a living body (Col. 6, Figs. 9-12) to a proximal end (4) which, during use remains outside the body; inserting the insertion device to a target location in a living body (Figs. 9-12); and advancing the insertion section through the working channel of the insertion device (Col. 3, lines 54-56: “The guiding tube 10A and the bent portion 11 may be inserted into or removed from the forceps channel 2 of the endoscope 1”), the working channel of the insertion device extending substantially parallel to a longitudinal axis of the insertion device (Col. 3, lines 34-35: “the guiding device 10 is inserted in a forceps channel 2 of the endoscope 1,” therefore, one of ordinary skill in the art would understand that the channel and insertion device are parallel to the longitudinal axis of the insertion device), and a control wire (wire member which is slidably inserted through the sheath 21) extending through the insertion section (10A) includes a bend (11) in a distal portion thereof, the bend in the control wire being configured so that, in a resting state, the control wire bends the insertion section through an arc substantially corresponding to an arc of a transition from the working channel (Col. 3, lines 59-61: “the bent portion 11 is arc-shaped having a predetermined radius of curvature such that the bent portion 11 is bent at a predetermined angle”). (Note: the control wire, insertion section, and working channel are incorporated with the bent portion 11, as incorporated previously.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Durgin with the teachings of Ouchi to include inserting into a working channel of an insertion device a flexible insertion section extending from a distal end which, during use is inserted to a target site within a living body to a proximal end which, during use remains outside the body; inserting the insertion device to a target location in a living body; and advancing the insertion section through the working channel of the insertion device, the working channel of the insertion device extending substantially parallel to a longitudinal axis of the insertion device, and a control wire extending through the insertion section includes a bend in in a distal portion thereof, the bend in the control wire being configured so that in a resting state, the control wire bends the insertion section through an arc substantially corresponding to an arc of a transition from the working channel to produce the predictable result of directing the insertion device and end effector to the proper location for treating the targeted site. The invention of Ouchi allows “a distal end of the treatment accessory to be brought into appropriate contact with an affected part” (Col. 2, lines 4-6). 
	The combination of Durgin/Ouchi fails to teach advancing the insertion section through the working channel of the insertion device until an end effector coupled to a distal end of the insertion section exits the insertion device via a port and the port extending substantially transverse to the longitudinal axis, and the control wire bends the insertion section through an arc substantially corresponding to an arc of a transition from the working channel to the port.
	In the same field of endeavor of gastrointestinal treatment devices (summary), Okada teaches advancing the insertion section (25 of Fig. 3A) through the working channel (36) of the insertion device until an end effector (40) coupled to a distal end of the insertion section exits the insertion device via a port (46), the port extending substantially transverse to the longitudinal axis (See Fig. 3A for the port extending transverse to the longitudinal axis, as previously described).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Durgin and Ouchi to incorporate the teachings of Okada to include advancing the insertion section through the working channel of the insertion device until an end effector coupled to a distal end of the insertion section exits the insertion device via a port, the working channel of the insertion device extending substantially parallel to a longitudinal axis of the insertion device and the port extending substantially transverse to the longitudinal axis, for the purpose of inserting the clip applicator through the insertion portion to a desired area and axis in the patient’s body (para. [0019]: “an insertion portion perorally inserted into a stomach,” para. [0081]: “A forceps channel 36 is formed at the insertion portion 25. The forceps channel 36 extends from the proximal portion of the endoscope 24 to the distal portion thereof and has an opening on the distal end surface of the insertion portion 25. A clip applicator 34 as a retaining forceps is inserted into the forceps channel 36”, para. [0087]: “The clip applicator 34 is pushed toward the side aperture 46 to project to the outside of the distal hood 44 through the side aperture 46”). 
The combination of Durgin/Ouchi/Okada teaches the control wire (wire member which is slidably inserted through the sheath 21 of Ouchi) bends the insertion section (11 of Ouchi) through an arc substantially corresponding to an arc of a transition from the working channel (36 in Fig. 3A of Okada) to the port (46 of Okada). (Note: the combination of Durgin/Ouchi/Okada teaches that the working channel passes through the bent portion (11 of Okada) and passes through the port (46 of Okada) to be directed toward the desired surgical site. Therefore, one of ordinary skill in the art would understand that the bent portion and the working channel would have corresponding arc curvatures.)
Regarding claim 32, the combination of Durgin/Ouchi/Okada teaches the method of claim 31. The combination of Durgin/Ouchi/Okada further teaches wherein the insertion device is a duodenoscope (24 in Fig. 3A of Okada) and the end effector is a tissue clipping device (40). (Note: the insertion device disclosed in Okada is used to treat the stomach and esophagus, and one of ordinary skill in the art would understand that the same device could be used to treat the duodenum.)
Regarding claim 33, the combination of Durgin/Ouchi/Okada teaches the method of claim 32. The combination of Durgin/Ouchi/Okada further teaches positioning and orienting the insertion section (25 in Fig. 3 of Okada) so that the distal portion of the insertion section is substantially in the resting state as the tissue clipping device (40 in Fig. 3A of Okada) passes out of the port (46 in Fig. 3A of Okada). (Note: it is well known in the art that the distal portion of the insertion section would be in the resting state when the tissue clipping device passes out of the port to yield the predictable result of the tissue clipping device being directed safely and effectively to the desired surgical site.)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Durgin in view of Ouchi further in view of Okada, and further in view of Remiszewski et al. (U.S. 2007/0282358 A1), hereinafter Remiszewski.
Regarding claim 30, the combination of Durgin/Ouchi/Okada teaches the system of claim 28. The combination of Durgin/Ouchi/Okada fails to teach wherein the camera of the insertion device is aimed transverse to the longitudinal axis of the insertion device, producing a viewing area in a generally conic volume extending radially away from the axis.
In the same field of endeavor of steerable medical instruments (abstract) specifically for gastrointestinal procedures (para. [0067]), Remiszewski teaches wherein the camera (123 of Fig. 2A) of the insertion device (112) is aimed transverse to the longitudinal axis (see Fig. 2A) of the insertion device, producing a viewing area in a generally conic volume extending radially away from the axis (124).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Durgin/Ouchi/Okada to incorporate the teachings of Remiszewski to include wherein the camera of the insertion device is aimed transverse to the longitudinal axis of the insertion device, producing a viewing area in a generally conic volume extending radially away from the axis, for the purpose of including “all of the points that a user may view through the lens 123 of the endoscope 112” (para. [0071]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Durgin in view of Ouchi and further in view of Cole et al. (U.S. 2017/0368304 A1), hereinafter Cole. 
Regarding claim 21, the combination of Durgin/Ouchi teaches the device of claim 16. The combination of Durgin/Ouchi fails to teach wherein the bend in the control wire is configured so that, in a resting state, the insertion section bends through an arc of approximately 45 degrees.
In the same field of endeavor of gastrointestinal treatment devices (para. [0022]), Cole teaches the bend in the insertion section (102 of Fig. 2) bends through an arc of approximately 45 degrees (para. [0025]: “The pre-curved end portion 16 may include an angle or arc that forms an angle “A” of between about 60 degrees (or less)”). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Durgin/Ouchi/Okada to incorporate the teachings of Cole to include the bend in the control wire and insertion section to bend through an arc of approximately 45 degrees for the purpose of optimally selecting the angle for the targeted navigation pathway (para. [0025]). (Note: Cole does not disclose a control wire, but the combination of Durgin/Ouchi teaches the control wire passes through the insertion section. Therefore, one of ordinary skill in the art would understand that the control wire would also bend at the same angle as the insertion section.) 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Durgin in view of Ouchi, further in view of Cole, further in view of Brennen et al. (U.S. 5439006), hereinafter Brennen.
Regarding claim 27, the combination of Durgin/Ouchi/Cole teaches the device of claim 16. This combination further teaches an actuation cord (14 in Fig. 1B of Cole), extending from a proximal end coupled to an actuator (20 in Fig. 1A of Cole) that remains accessible to a user during use to a distal end coupled to the end effector (106 in Fig. 1 of Durgin). 
The combination of Durgin/Ouchi/Cole fails to teach a first hole at a proximal end of the bend; a second hole at a proximal end of the end effector.
In the same field of endeavor of steerable medical devices (summary), Brennen teaches a first hole (18 of Fig. 1) at a proximal end of the bend (18 of Fig. 1) and a second hole (20) at a proximal end of the end effector.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Durgin/Ouchi/Cole to incorporate the teachings of Brennen to include a first hole at a proximal end of the bend and a second hole at a proximal end of the end effector, for the purpose of imparting a dynamic curvature of desired radius on the device (abstract). (Abstract: “The distal portion of the tubular member is provided with openings to allow the wire to exit and re-enter the lumen of the tubular member in the distal portion so that traction applied to the wire bows the tubular member into a curve of desired radius”).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Durgin in view of Ouchi, further in view of Okada, further in view of Cole, and further in view of Brennen.
Regarding claim 35, the combination of Durgin/Ouchi/Okada/Cole teaches the method of claim 31. The combination of Durgin/Ouchi/Okada/Cole further teaches wherein the insertion section includes an actuation cord (14 in Fig. 1B in Cole), extending from a proximal end to a distal end, passing through the insertion section (10A of Ouchi), and further comprising pulling on the proximal end of the actuation cord until the actuation cord to bend the tissue clipping device (106 in Fig. 1 of Durgin) into a desired shape.
The combination of Durgin/Ouchi/Okada/Cole fails to teach the actuation cord (14 in Fig. 1B of Cole) exiting a first hole at a proximal end of the bend, entering a second hole at a proximal end of the tissue clipping device. 
In the same field of endeavor of steerable medical devices (summary), Brennen teaches an actuation cord (12 of Fig. 1) exiting a first hole (18) at approximal end of the bend, entering a second hole (20) (Col. 6, lines 40-47: “the pull wire 12 mechanically cooperates with the distal tip 22 of the tubular member 10 and extends within the lumen 13 of the tubular member 10, out the second opening 20 and alongside the tubular member 10 the predetermined distance, whereupon it extends through the first opening 18 and proximally through the lumen 13 of the tubular member 10 to the proximal end 14”). (Note: The second hole of the claimed invention is located at a proximal end of the tissue clipping device. The combination of Durgin/Ouchi/Okada/Cole teaches that the end effector is a tissue clipping device. Therefore, one of ordinary skill in the art would understand that the teachings of Brennen would be modifying the tissue clipping device).
It would have been obvious before the effective filing date of the claimed invention to have modified the combination of Durgin/Ouchi/Okada/Cole to incorporate the teachings of Brennen to include the actuation cord (14 in Fig. 1B of Cole) exiting a first hole at a proximal end of the bend, entering a second hole at a proximal end of the tissue clipping device, for the purpose of bowing the tubular member into a curve of desired radius (abstract). (Abstract: “The distal portion of the tubular member is provided with openings to allow the wire to exit and re-enter the lumen of the tubular member in the distal portion so that traction applied to the wire bows the tubular member into a curve of desired radius”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (U.S. 2017/0156785 A1) discloses an electrocautery hemostasis clipping device.
Lee et al. (U.S. 2003/0135204 A1) discloses a robotically controlled medical instrument with a flexible section and a pull cable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA VAHEY whose telephone number is (571)272-5837. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 5712701477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINA VAHEY/Examiner, Art Unit 4177        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771